Buchanan, J.
One of the Recorders of the city of New Orleans, having imposed a fine of fifty dollars upon Adam Bach for a violation of city ordinances, Bach applied for an appeal to the Third District Court of New Orleans. The application was refused by the Recorder. Bach then filed his petition in the Third District Court of New Orleans for a mandamus, to compel the Recorder to allow the appeal. The Recorder answered the petition by alleging that the District Court was not vested by law with an appellate jurisdiction over the Recorders of *280tlie city. After Bearing, the District Court rendered judgment, making the mandamus peremptory. From this judgment the Becorder appeals, and the appellee {Bach) moves for a dismissal of the appeal, on the ground (among others) that the amount in dispute does not exceed three hundred dollars.
The judgment rendered by the Becorder was a money judgment. If there be any thing else in dispute than the amount of that judgment, (which is clearly far below the appellate jurisdiction of this Court), it is the question of jurisdiction of the District Court, and that question cannot be reached, in this form, at least.
It is, therefore, adjudged and decreed, that the appeal be dismissed with costs.